RICE, J.
By the indictment in this case it was charged that the appellant, did, on or about the 7th day of December, 1914, “in a certain brick building located at the south end of Ninth Street, known as Joplin’s Corner, said brick building being then and there outside of the city limits of Boise City, a municipal corporation of the state of Idaho, and within a prohibition district, wilfully and unlawfully occupy, maintain, control and keep open a place where intoxicating liquors were sold, delivered, furnished, given away and otherwise disposed of in violation of law.”
It is conceded that at the time specified in the indictment the sale of intoxicating liquor in Ada county had not been prohibited by law; that liquor licenses were granted and saloons and other places where intoxicating liquor was sold were maintained within the limits of the municipality of Boise City; that no liquor lieen'es were granted under which saloons, or other places for the sale of intoxicating liquor, could be maintained in Ada county outside of the corporate limits of Boise City. It is also conceded that the appellant did maintain a place where intoxicating liquor was sold and disposed of at the time and place set forth in the indictment.
The question presented by this appeal is whether the place where appellant conducted his business was in a prohibition district.
In the local option law of 1909, a prohibition district is defined to be “any district or territory in the state of Idaho in which the sale of intoxicating liquor is prohibited by law. ’ ’ This definition was in force and effect in 1911, when the legislature parsed the law defining the crime with which appellant is charged as follows:
*331“All places in a prohibition district of the state of Idaho where intoxicating liquors are sold, furnished, delivered, given away, or otherwise disposed of in violation of law; or where persons are permitted to resort for the purpose of drinking intoxicating liquors as a beverage; or where intoxicating liquors are kept for sale, delivery or disposition in violation of law, and all intoxicating liquors, vessels, glasses, kegs, pumps, bars and other property kept in and used in maintaining such a place, are hereby declared to be common nuisances, and every person who maintains or assists in maintaining such common nuisance is guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than Twenty-five Dollars, nor more than Five Hundred Dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment for each offense.” (1911 Sess. Laws, c. 15, sec. 2, p. 33.)
Thereafter, in 1913, the legislature passed an act further regulating the disposal of alcohol and intoxicating liquors within prohibition districts, and in said act defined a prohibition district as follows:
“ ‘Prohibition district’ within the meaning of this act and all other acts prohibiting the selling of intoxicating liquor in any prohibition district in this state, is territory in which the sale of intoxicating liquor is prohibited by law, or where no liquor license has been issued in accordance with the laws of this state.” (1913 Sess. Laws, c. 27, sec. 7, p. 127.)
It will be observed that this section is a single sentence composed of two clauses, by the first of which territory wherein the -sale of intoxicating liquor was then, or might thereafter be, prohibited by law was made a prohibition district, and by the second, such a district was created of territory wherein no liquor license was issued. The legislature used the word “territory” in the first clause to mean the state, or a political subdivision of it, wherein the sale of intoxicating liquor might theretofore have been, or might thereafter be, prohibited by law, and since the word was used but *332once in the section, it undoubtedly has the same meaning when applied to the second clause.
The natural construction of the language of the last mentioned section would be that by “prohibition district” is meant territory in which the sale of intoxicating liquor is prohibited by law, or territory in which the sale of intoxicating liquor might have been prohibited by law, but where it was not so prohibited, but notwithstanding it was not so prohibited, no liquor licenses had been issued in accordance with the laws of this state. The word “territory,” when used in a statute like this, connotes a unit of country with some sort of government peculiar to itself. Bouvier’s Law Dictionary defines “territory” as follows: “A part of a country separate from the rest and subject to a particular jurisdiction.” One of the definitions given by “Webster is “Any area or tract of a state not invested with full rights of sovereignty, but governed or ruled as a dependency or subject area, or having a legal system more or less peculiar to itself.” These units, so far as the law in force at the time the offense complained of in the indictment is concerned, were counties and municipalities. Hence a portion of a county could not be a prohibition district. Liquor licenses had been issued in Ada county, a political subdivision of the state, wherein the sale of intoxicating liquor might have been prohibited but was not. Therefore, it was not a prohibition district.
It is claimed, however, that a precinct of the county lying outside of the municipality is such a unit of territory that it may be a prohibition district. But a precinct has no. governing body which could either grant or refuse liquor licenses within its limits. The term “prohibition district,” when used in defining the offense with which the appellant is charged, must have the same meaning as “prohibition district” as used in the other provisions of the statutes prohibiting and regulating the sale of intoxicating liquor and alcohol.
By the act of 1913 it is made unlawful for any physician to issue a prescription for intoxicating liquor as medicine, in prohibition districts, except in case of actual sickness and *333after making a thorough examination, and then only by the use of a prescribed form of prescription. By section 2 of the act it is declared to be unlawful to sell or dispose of alcohol in a prohibition district to any person until such person shall subscribe and swear to an affidavit before certain designated officers. By said act it is further provided that no wine shall be sold in any 'prohibition district within the state, except for sacramental purposes, and it is made unlawful for any person to sell or dispose of any intoxicating liquor of any kind in any prohibition district in the state, except by a regularly licensed pharmacist, and then only upon compliance with the other provisions contained in the act. By the same act it is also made unlawful for any person to bring or deliver into any prohibition district in this state, or to have upon his person, or in his personal baggage, or keep in his residence, if such is not a place of business, for his private use, intoxicating liquors in quantity in excess of one gallon, ■ or one ease of beer containing not more than twenty-four-quart bottles. This last provision was repealed by 1913 Sess. Laws, c. 99, p. 416, but it may be considered in determining the true definition of “prohibition district.”
In view of these provisions it is difficult to believe that it was the intention of the legislature that a precinct in which no liquor licenses had béen' granted should constitute a prohibition district. Doubtless it is true .that there were, in many counties of the state which at the time of the enactment of the act were known as wet counties, precincts in which no licenses for the sale of intoxicating liquors had been applied for or granted. It surely was not intended, for instance, that a physician in such a county must change his method of practice when he crossed the precinct line from a precinct in which a saloon was located to one in which no licenses had been granted, in order to avoid rendering himself liable to forfeiture of his license to practice medicine in the state. Similar considerations are applicable to the other provisions of the act referred to above.
In view of these considerations, we are constrained to hold that the place in which it is conceded the appellant conducted *334his business was not a prohibition district, and the judgment must be reversed.
Morgan, J., concur^.